Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Clifford A. Ulrich on 6/14/2022.
The application has been amended as follows: 
19. (Currently Amended) A gear having a helical toothing, comprising:
	a plurality of segments, each segment having a toothing section with a helical toothing;
	wherein the toothing section in each segment is connected to a connection region via first and second webs and via connecting sections, the connecting sections and the first and the second webs being set apart from one another in each case, or are at least regionally set apart from one another, so that the segment has a plurality of axially uninterrupted recesses, and the first web is axially set apart from the second web, so that the segment has at least one recess between the first and second webs that is uninterrupted in an entire of the gear.

	20. (Previously Presented) The gear according to claim 19, wherein the gear includes at least four segments.

	21. (Previously Presented) The gear according to claim 19, wherein the segment includes at least three recesses.

	22. (Previously Presented) The gear according to claim 19, wherein in each segment, the first and second webs, a toothing section, connecting sections, and a connection region are arranged in one part and/or as one piece.

	23. (Currently Amended) A gear having a helical toothing, comprising:
	a plurality of segments, each segment having a toothing section with a helical toothing;
	wherein the toothing section in each segment is connected to a connection region via first and second webs and via connecting sections, the connecting sections and the first and the second webs being set apart from one another in each case, or are at least regionally set apart from one another, so that the segment has a plurality of axially uninterrupted recesses, and the first web is axially set apart from the second web, so that the segment has at least one recess between the first and second webs that is uninterrupted in an entire of the gear; and
	wherein the first and the second webs are arranged in curved form and/or convexly-curved form, the first webs being curved axially toward a front, and the second webs being axially curved toward a back.

	24. (Previously Presented) A gear having a helical toothing, comprising:
	a plurality of segments, each segment having a toothing section with a helical toothing;
	wherein the toothing section in each segment is connected to a connection region via first and second webs and via connecting sections, the connecting sections and the first and the second webs being set apart from one another in each case, or are at least regionally set apart from one another, so that the segment has a plurality of axially uninterrupted recesses, and the first web is axially set apart from the second web, so that the segment has at least one recess between the first and second webs that is uninterrupted in a circumferential direction; and
	wherein a first connecting section is situated in an end region of the segment that is situated in front in a circumferential direction, and a second connecting section is situated in an end region of the segment that is situated in back in the circumferential direction, and the first connecting section has a contact face by which the segment rests against a most proximate segment, against a corresponding contact face of the second connecting section of the most proximate segment, the contact face being stepped to include at least three flat and/or planar flange surfaces, each flange surfaces being disposed in a respective circumferential angular position and covering a respective axial region, and the respective axial regions being set apart from one another or, at most, are situated so as to adjoin one another, and the respective axial regions in particular do not overlap one another, the circumferential angular positions of the flange surfaces being set apart from one another, and increase strictly monotonically in the circumferential direction with an increasing axial position of the flange surfaces.

	25. (Previously Presented) The gear according to claim 19, wherein the includes is an external toothing.

	26. (Previously Presented) The gear according to claim 19, wherein the toothing section has a first boundary surface in an end regions disposed in a circumferential direction, the first boundary surface facing an adjacent segment and extending parallel to a tooth gap of the toothing, the first boundary surface extending in a radial direction and along a helix having a screw axis coincident with a gear axis and having a helix angle corresponding to a helix angle of the toothing.

	27. (Previously Presented) The gear according to claim 26, wherein the toothing section projects beyond a connecting section in a circumferential direction and/or by a section that includes a section of the first boundary surface, the toothing section having a smaller extension than the connecting section in the circumferential direction and/or via another section that includes another section of the first boundary surface.

	28. (Previously Presented) The gear according to claim 27, wherein the connecting section includes a second boundary surface that extends in a circumferential direction and in an axial direction and lies radially across from a radial inner side of the section of the toothing section of the adjacent segment that projects beyond the associated connecting section in the circumferential direction.

	29. (Previously Presented) The gear according to claim 26, wherein a first clearance is provided between the first boundary surfaces of two adjacent segments.

	30. (Previously Presented) The gear according to claim 28, wherein a second clearance is provided between the second boundary surface and the radial inner side of the projecting section of the toothing section of the adjacent segment.

	31. (Previously Presented) The gear according to claim 19, wherein the connecting section has a contact face against which the corresponding contact face of the respective adjacent segment is pressed with the aid of connecting screws.

	32. (Previously Presented) The gear according to claim 24, wherein each of the flange surfaces of the contact face extends in the radial direction and in the axial direction, but not in the circumferential direction, and thus is disposed in a respective single circumferential position.

	33. (Previously Presented) The gear according to claim 24, wherein a second flange surface is arranged in the axial direction between a first and a third flange surface, the first and the third flange surfaces each have a bore hole for a screw for mutual alignment of the segments.

	34. (Previously Presented) The gear according to claim 19, wherein the connecting section is disposed at a smaller radial distance range than the toothing section.

	35. (Previously Presented) The gear according to claim 19, wherein the connecting region is connected to a drum or a shaft, and the gear is disposed at a greater radial distance than the drum or the shaft.

	36. (Previously Presented) The gear according to claim 19, wherein the segment is produced from ADI or GGG steel cast.

	37. (Previously Presented) The gear according to claim 24, wherein a step is disposed between a mutually most proximate flange surfaces in the axial direction, and an axial clearance and/or an air gap is provided between a respective step of the segment and a respective step of a respective most proximate segment.

	38. (Currently Amended) The gear according to claim 29, wherein a quotient of the first clearance and an outer diameter of the gear is less than 0.0005

	39. (Currently Amended) The gear according to claim 30, wherein a quotient of the second clearance and an outer diameter of the gear is less than 0.0005

	40. (New) The gear according to claim 29, wherein a quotient of the first clearance and an outer diameter of the gear is less than 0.00025.

	41. (New) The gear according to claim 30, wherein a quotient of the second clearance and an outer diameter of the gear is less than 0.00025.

	42. (New) The gear according to claim 29, wherein a quotient of the first clearance and an outer diameter of the gear is less than 0.000125.

	43. (New) The gear according to claim 30, wherein a quotient of the second clearance and an outer diameter of the gear is less than 0.000125.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising the connecting sections and the first and the second webs being set apart from one another in each case, or are at least regionally set apart from one another, so that the segment has a plurality of axially uninterrupted recesses, and the first web is axially set apart from the second web, so that the segment has at least one recess between the first and second webs that is uninterrupted in an entire  circumferential direction of the gear.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658